Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 29, 2015

The Court of Appeals hereby passes the following order:

A15A1321. DWIGHT B. FREEMAN v. THE STATE.

      Dwight Freeman was convicted of burglary, criminal attempt to commit armed
robbery, kidnapping, and aggravated assault, and his convictions were affirmed on
direct appeal. Freeman v. State, 244 Ga. App. 393 (535 SE2d 349) (2000). Freeman
subsequently filed a motion to vacate void sentences, arguing that certain offenses
merged as a matter of fact with other offenses and that he was improperly sentenced
to life imprisonment without parole. The trial court denied the motion, and we
affirmed the trial court’s decision. Freeman v. State, Case No. A07A2008 (October
26, 2007). Six years later, Freeman filed another pro se motion to vacate a void
sentence, arguing again that he was improperly sentence to life imprisonment without
parole. The trial court denied the motion, and Freeman filed this direct appeal. We
lack jurisdiction.
      This Court previously ruled that the trial court properly sentenced Freeman. “It
is axiomatic that the same issue cannot be relitigated ad infinitum. The same is true
of appeals of the same issue on the same grounds.” Echols v. State, 243 Ga. App.
775, 776 (534 SE2d 464) (2000); see also Jordan v. State, 253 Ga. App. 510, 511 (2)
(559 SE2d 528) (2002). Our ruling in the prior appeal is res judicata. See Hook v.
Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007). Thus, Freeman is
estopped from seeking further judicial review on this issues. See id; see also Ross v.
State, 310 Ga. App. 326, 328 (713 SE2d 438) (2011) (law of the case rule bars
successive void sentence appeals). Accordingly, this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     04/29/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.